Citation Nr: 0919367	
Decision Date: 05/22/09    Archive Date: 05/26/09

DOCKET NO.  08-09 293	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Reno, Nevada


THE ISSUE

Entitlement to an initial disability evaluation in excess of 
50 percent for service-connected posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1969 to November 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2007 rating decision of the 
Department of Veterans Affairs Regional Office in Reno, 
Nevada, which granted service connection for PTSD at an 
initial rating of 50 percent disabling.


FINDING OF FACT

Throughout the rating period on appeal, the competent 
evidence fails to demonstrate occupational and social 
impairment, with deficiencies in most areas (for example) 
such as work, school, family relations, judgment, thinking, 
or mood, caused by PTSD.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 50 percent 
for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.321(b)(1), 4.1-4.7, 4.21, 4.130, 
Diagnostic Code 9411 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

If there is disagreement with the initial rating assigned 
following a grant of service connection, separate ratings can 
be assigned for separate periods of time, based on the facts 
found.  Fenderson v. West, 12 Vet. App. 119, 126 (1999); see 
AB v. Brown, 6 Vet. App. 35 (1993) (a claim for an original 
or an increased rating remains in controversy when less than 
the maximum available benefit is awarded).  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  Reasonable doubt as to the degree of disability will be 
resolved in the veteran's favor.  38 C.F.R. § 4.3.

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher rating will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function, will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

Compensation for service-connected disability is limited to 
those claims which show present disability.  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary importance.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).  However, separate 
ratings may be assigned for separate periods of time based on 
the facts found.  This practice is known as "staged" 
ratings."  Hart v. Mansfield, No. 05-2424 (U.S. Vet. App. 
Nov. 19, 2007).  The relevant temporal focus for adjudicating 
an increased rating claim is on the evidence concerning the 
state of the disability from the time period one year before 
the claim was filed until VA makes a final decision on the 
claim.  Id.

With regard to the Veteran's PTSD, his original claim was 
received in March 2006.  The RO issued a rating decision in 
March 2007 granting service connection for PTSD with a 
disability rating of 50 percent.  The Veteran contends that 
his disability picture warrants an initial rating higher than 
50 percent.

Under the rating schedule, a 50 percent evaluation is 
warranted under the General Rating Formula for Mental 
Disorders when the evidence demonstrates occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory or stereotyped speech; panic attacks more than 
once a week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., retention of 
only highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  

A 70 percent evaluation is warranted when the evidence 
demonstrates occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.

Further regarding the evaluation of PTSD, the Board calls 
attention to the Veteran's Global Assessment of Functioning 
(GAF) scale scores. GAF is a scale used by mental health 
professional and reflects psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health illness. The scale may be relevant in 
evaluating mental disability. See Carpenter v. Brown, 8 Vet. 
App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 
266, 267 (1996), citing Diagnostic and Statistical Manual of 
Mental Disorders (4th Ed. 1994).

Scores ranging from 51 to 60 reflect more moderate symptoms 
(e.g., flat affect and circumstantial speech, occasional 
panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co- workers).  Scores ranging from 41 
to 50 reflect serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) or any 
serious impairment in social, occupational or school 
functioning (e.g., no friends, unable to keep a job). 

Scores ranging from 31 to 40 reflect some impairment in 
reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant) or major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking, or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work; child 
frequently beats up other children, is defiant at home, and 
is failing at school).  A score from 21 to 30 is indicative 
of behavior that is considerably influenced by delusions or 
hallucinations or serious impairment in communication or 
judgment or inability to function in almost all areas.  
Lesser scores reflect increasing severe levels of mental 
impairment.  See 38 C.F.R. § 4.130 [incorporating by 
reference the VA's adoption of the American Psychiatric 
Association: DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL 
DISORDERS, Fourth Edition (DSM-IV), for rating purposes].

In the present case, the Veteran underwent a VA psychiatric 
evaluation in January  2007.  The Veteran reported that he 
did not sleep much and described a disturbed sleep pattern, 
with nightmares two to three times per week.  He described 
having distressing memories about Vietnam on a nearly daily 
basis.  He reported that he was not close to people and that 
he did not like being around people.  He had three brothers 
whom he called "once in a while", he "keeps up with" three 
of his four children, and he reported having an on-and-off 
relationship with his girlfriend of 20 years.  The Veteran 
reported living with his girlfriend and two grandchildren.  
The Veteran worked as a miner until 2006, when he experienced 
a heart attack and coronary artery bypass surgery.  He 
reported having no hobbies, and stated that he neither had 
people over socially nor visited others.

Upon mental status examination, the examiner noted no 
impairment of thought process or of communication.  The 
Veteran reported no delusions or hallucinations.  The 
examiner noted good hygiene and grooming, and the Veteran was 
neatly and cleanly dressed.  The Veteran was cooperative, 
with no inappropriate behavior, and with fair to good eye 
contact.  Mood was appropriate to thought content.  The 
Veteran reported no homicidal or suicidal ideations.  The 
Veteran was able to maintain personal hygiene and other basic 
activities of daily living.  Long term memory was good and 
short term memory was "hazy", mostly in forgetting small 
things such as putting on a coat.  There was no history of 
obsessive or ritualistic behavior noted.  Speech was goal-
oriented and logical, with good tone and rhythm.  The Veteran 
reported no panic attacks.  The examiner found the Veteran to 
be able to abstract and conceptualize, with good 
comprehension, normal perception, and good coordination, 
insight and judgment.

The VA examiner in January 2007 assigned a Global Assessment 
of Functioning score of 48, as reflective of poor 
psychosocial functioning, noting that the Veteran socializes 
with his wife and grandchildren yet avoids everyone else.  

The Veteran underwent a second VA psychiatric evaluation in 
October 2008.  At that time, he reported having flashbacks 
and night terrors that woke him up, sometimes with tears in 
his eyes from survivor guilt.  The Veteran described being 
hypervigilant and checking his doors and windows two to three 
times per night.  The Veteran reported angering easily and 
trying to avoid his feelings.  He avoided crowds and was a 
loner.  He reported problems with repetitive thoughts and 
actions, as well as feeling depressed.  He reported being in 
a stable marriage, in which he   helped with cleaning, 
driving and occasionally with shopping, although he did not 
like going to the store.  He stated that he did not see 
friends or relatives.  He did not engage in any hobbies as he 
used to, such as sports, which he stopped due to a heart 
condition.  The Veteran reported spending his days taking 
care of his grandchildren.

Upon mental status examination, the Veteran was noted as 
being well developed and nourished, casually groomed, and 
appropriate in attitude and eye contact.  He was alert and 
oriented, and moderately agitated but calm.  Memory and 
concentration were good.  The Veteran reported some problems 
with making and carrying out plans, but the examiner found 
him able to discriminate behavior that is likely to be 
detrimental or socially inappropriate.  Mood was anxious and 
depressed.  The Veteran denied mood swings, delusions, and 
hallucinations.  He reported having had suicidal ideations as 
well as occasional violent thoughts and plans but no fights.  
He occasionally felt hopeless, helpless, and worthless.  He 
was found to be irritable, angry, and agitated but 
appropriate.  Speech was slowed, intense, understandable, and 
coherent.  His stream of thought was relevant, logical, and 
coherent.  The examiner noted obsessional thoughts and 
compulsions.

The VA examiner in October 2008 diagnosed PTSD and assigned a 
Global Assessment of Functioning score of 40.  The examiner 
noted that the Veteran was physically unable to handle 
finances since his coronary artery bypass surgery, yet found 
that mentally he seemed stable enough to do so.  The examiner 
also noted that the obsessive compulsive disorder started 
after service and complicated the PTSD.

The Board finds these reports to, overall, provide evidence 
against this claim, failing to indicate that the 70 percent 
criteria have been met and indicating the moderate nature of 
the PTSD.   

Beyond the VA examinations, the evidence includes VA medical 
records that report regular mental health treatment, with 
findings vastly similar to those in the two VA examinations, 
providing further evidence against this claim. 

Simply stated, the Veteran's symptoms do not merit the next-
higher rating of 70 percent according to the schedular 
criteria.  The Veteran does not display, for example, 
suicidal ideation, obsessional rituals due to PTSD which 
interfere with routine activities, speech that is 
intermittently illogical, obscure, or irrelevant, near-
continuous panic or depression, impaired impulse control, 
spatial disorientation, difficulty in adapting to stressful 
circumstances, or an inability to establish and maintain 
effective relationships.

Overall, the Board finds that the Veteran's symptoms of PTSD 
more closely approximate the 50 percent schedular criteria 
assigned throughout the rating period on appeal.  The Board 
must find that the post-service treatment records, as a 
whole, provide evidence against this claim, failing to 
indicate a basis to grant a higher evaluation. 

The Board notes the Veteran's testimony during the February 
2009 videoconference hearing before the Board.  However, the 
Veteran's testimony, including reports of "a lot of 
arguments with [his] wife", a good relationship with his two 
grandchildren, avoidance of war coverage in the news, 
recurring memories of combat in Vietnam, habitually checking 
his property every night, and the fact that he does not leave 
his house very often, continue to support a 50 percent 
evaluation for PTSD, and not a higher evaluation.  If the 
Veteran were not having problems associated with his PTSD, 
there would be no basis for the 50 percent evaluation. 

The Board also acknowledges a March 2009 letter written by 
one of the Veteran's treatment providers at the VA Mental 
Health Clinic, in which it was stated that the Veteran was 
unemployable due to his PTSD symptoms.  However, the weight 
of the clinical evidence, as detailed in pertinent part 
above, demonstrates only moderate symptoms.  Given this, and 
considering that the author of the March 2009 statement did 
not provide specific rationale for the finding of 
unemployability, such opinion is not found to be persuasive 
here and does not serve as a basis for an increased rating 
here.

Additionally, the Board has considered the Veteran's GAF 
scores in evaluating the claim.  Here, the GAF scores of 40 
and 48 are reflective of serious symptoms and major 
impairment in several areas.  However, the objective findings 
of record are not consistent with the specific criteria 
associated with such GAF scores.  For example, there is no 
showing of severe obsessional rituals as would justify the 
score of 48, and no showing of impairment in reality testing 
or communication as would justify the score of 40.  Overall, 
then, the GAF scores are not found to be reliable indicators 
of the severity of the Veteran's PTSD.  Rather, the objective 
findings noted in the examination and treatment reports, 
which again reflect a more moderate disability picture, are 
found to be more probative in the instant case.  

Since the present appeal arises from an initial rating 
decision which established service connection and assigned an 
initial disability rating, it is not the present level of 
disability which is of primary importance, but rather the 
entire period is to be considered to ensure that 
consideration is given to the possibility of staged ratings; 
that is, separate ratings for separate periods of time based 
on the facts found. See Fenderson v. West, 12 Vet. App. 119 
(1999).  The Board finds that the criteria for a 70 percent 
evaluation have not been met at any time to warrant a staged 
rating for PTSD.  Simply stated, the Board does not find 
evidence that the Veteran's disability evaluation should be 
increased for any separate period based on the facts found 
during the appeal period.  The evidence of record from the 
day the Veteran filed his claim to the present fails to 
demonstrate entitlement to increased compensation during any 
time within the appeal period.    

Finally, the Board finds no reason to refer the case to the 
Compensation and Pension Service for consideration of an 
extra-schedular evaluation under 38 C.F.R. § 3.321(b).  That 
is, there is no evidence of exceptional or unusual 
circumstances, such as frequent hospitalization or marked 
interference with employment, to suggest that the veteran is 
not adequately compensated by the regular rating schedule.  
In so finding, the Board acknowledges a March 2009 letter 
written by one of the Veteran's treatment providers at the VA 
Mental Health Clinic, in which it was stated that the Veteran 
was unemployable due to his PTSD symptoms.  However, as 
previously discussed, the weight of the evidence demonstrates 
only moderate symptoms and thus the basis for the March 2009 
opinion is unclear.  Accordingly, it is of diminished 
probative worth and does not, standing alone, compel 
Extraschedular consideration.

Accordingly, the Board finds that the preponderance of the 
evidence is against a rating greater than 50 percent for 
PTSD.  38 C.F.R. § 4.3.



Duty to notify and assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

The Veteran's PTSD claim arises from an appeal of the initial 
evaluation following the grant of service connection.  Courts 
have held that once service connection is granted the claim 
is substantiated, additional notice is not required and any 
defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further 
notice is needed under VCAA.

VA also has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting the veteran in 
the procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA treatment 
records through January 2009.  The Veteran was provided an 
opportunity to set forth his contentions during the February 
2009 videoconference hearing before the undersigned Veterans 
Law Judge.  The appellant was afforded VA medical 
examinations in January 2007 and October 2008.  
Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).


ORDER

Entitlement to an initial rating in excess of 50 percent for 
PTSD is denied.



____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


